Judgment unanimously reversed on the law and new trial granted. Memorandum: The stipulation prepared following this Court’s remittal (People v Snell, 203 AD2d 933) reveals that defendant was neither present at a Sandoval conference nor at a Ventimiglia hearing. The stipulation further reveals that County Court ruled, in defendant’s absence, that the People could cross-examine defendant about a prior felony conviction if he testified. Moreover, the court’s Ventimiglia ruling was not favorable to defendant (see, People v Snell, supra). Because defendant was not present at material stages of his trial, reversal is required (see, People v Favor, 82 NY2d 254; People v Spotford, 196 AD2d 179). (Resubmission of Appeal from Judgment of Monroe County Court, Marks, J.—Assault, 2nd Degree.) Present—Denman, P. J., Balio, Fallon, Doerr and Davis, JJ.